DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Pg. 1 - Pg. 7, filed 08/30/2021, with respect to the rejection(s) of claim(s) 31-37, 41-42 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in Wang (US-7068874) in view of Kaduchak et al (US-8134705).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 31-37, 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US-7068874) in view of Kaduchak et al (US-8134705). 

Referring to claims 31-33, 41-42. Wang disclose a “Microfluidic Sorting Device”. See Figs. 1-9 and respective portions of the specification. Wang further discloses a particle orientation system for orienting particles in a microfluidic system, comprising one or more radiation pressure sources (optical waveguide) arranged to expose asymmetric particles in the microfluidic system to radiation pressure to cause at least  particles to move within the fluid (See at least Col. 7 l. 37 – Col. 9 l. 10 & at least Figs. 6-7). Wang further discloses a detection stage following and in communication with an orientation stage. Wang doesn’t explicitly disclose wherein the one or more radiation pressure sources are configured as a particle orientation stage or configured to orient the particles in the fluid. It should be noted however that Wang discloses the waveguides (radiation pressure sources) are part of the microfluidic system and exert radiation/photonic pressure to cause a change in the direction/orientation of selected particles in the fluid flow (See at least Col. 7. L. 37 – Col. 9 l. 10, Col. 11 L. 25-67, Claim 14, Fig. 6). Kaduchak discloses a “Particle Imaging System and Method Using Acoustic Radiation Pressure”. See Figs. 1-25 and respective portions of the specification. Kaduchak further discloses wherein acoustic radiation pressure can be used to concentrate and align particles in fluids (See at least Col. 11 L. 15-30).  It would have been obvious to a person or ordinary skill in the art at the time of the invention to modify the apparatus so that one or more of the radiation pressure sources are configured as a particle orientation stage, so that the radiation pressure was used orient the particles to adopt a particular orientation. 

Referring to claims 34-36, 43. Wang discloses a microfluidic channel configured to receive and flow the plurality of particles, wherein the orientation stage arrange at least one of on or adjacent the microfluidic channel (Col. 7 l. 37 – Col. 9. 10 & Fig. 6). Wang doesn’t disclose a simulating stage arrange to singulate particles in the fluid prior to the orientation stage. It should be noted that Wang discloses the waveguides (radiation pressure sources) are part of the microfluidic system and exert radiation/photonic pressure to cause a change in the direction/orientation of selected particles in the fluid flow (See at least Col. 7. L. 37 – Col. 9 l. 10, Col. 11 L. 25-67, Claim 14, Fig. 6). It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the radiation pressure sources to singulate particles so they were singled and easier to orient at the orientation stage. 

Referring to claim 37. Wang discloses a "Microfluidic Sorting Device". See Figs. 1-9 and respective portions of the specification. Wang further discloses a system for sorting particles in a microfluidic system comprising: at least one channel suitable for fluid flow within the channel comprising at least one input source and at least two output sources, and a plurality of stages arranged along the channel; an optical waveguide arranged to expose particles to radiation pressure to cause at least a majority of the particles to adopt a particular orientation in the fluid flow, a detection stage following, and in fluid communication with, the orientation stage, the detection stage capable of detecting at least one difference or discriminating between particles in the fluid flow past the detection stage (See at least Fig. 6) and a focusing stage comprising a plurality of optical waveguides arranges such that particles flow past each waveguide in the . 

Claim 38-40, 44-46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US-7068874) in view of Kaduchak et al (US-8134705) and in further view of Mueth et al (US-2005/0121604). 

Referring to claim 38-40, 44-46. Wang disclose a “Microfluidic Sorting Device”. See Figs. 1-9 and respective portions of the specification. Wang further discloses a particle orientation system for orienting particles in a microfluidic system, comprising one or more radiation pressure sources (optical waveguide) arranged to expose asymmetric particles in the microfluidic system to radiation pressure to cause at least  particles to move within the fluid (See at least Col. 7 l. 37 – Col. 9 l. 10 & at least Figs. 6-7). Wang further discloses a detection stage following and in communication with an orientation stage and  discloses that the waveguides (radiation pressure sources) are part of the microfluidic system and exert radiation/photonic pressure to cause a change in the direction/orientation of selected particles in the fluid flow (See at least Col. 7. L. 37 – Col. 9 l. 10, Col. 11 L. 25-67, Claim 14, Fig. 6). Wang doesn’t disclose wherein radiation pressure causes the particles to adopt a particular orientation or wherein the particles are sperm (biological particles). Kaduchak discloses a “Particle Imaging System and Method Using Acoustic Radiation Pressure”. See Figs. 1-25 and respective 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655